DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 2/10/2021 have been fully considered and persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark S. Matkin (Reg. 32,268) on 3/12/2021.

Amendments to the Claims:
Claim 26:  A memory array comprising: a vertical stack comprising: a conductive tier; an insulator tier above the conductive tier; a conductor tier above the insulator tier; and vertically-alternating insulative tiers and wordline tiers above the conductor tier, the wordline tiers comprising gate regions of individual memory cells, individual of the gate regions comprising part of a wordline in individual of the wordline tiers; channel material horizontally-elongated insulator structures extending elevationally through the insulative tiers and the wordline tiers, the horizontally-elongated insulator structures individually having a bottom that is above a bottom of the insulator tier; and the bottoms of the horizontally-elongated insulator structures being above a top of the insulator tier.
Claim 27:  The memory array of claim 26 wherein the bottoms of the horizontally-elongated insulator structures are below a top of the conductor tier.
Claim 35:  A memory array comprising: a vertical stack comprising: a conductive tier; an insulator tier above the conductive tier; a conductor tier above the insulator tier; and vertically-alternating insulative tiers and wordline tiers above the conductor tier, the wordline tiers comprising gate regions of individual memory cells, individual of the gate regions comprising part of a wordline in individual of the wordline tiers; channel material extending elevationally through the insulative tiers and the wordline tiers; the individual memory cells comprising a memory structure between the individual gate regions and the channel material; the memory structure comprising a charge-blocking region laterally inward the individual gate regions, a storage region laterally inward of individual insulator structures being above a top of the insulator tier.
Claim 36: The memory array of claim 35 wherein the bottoms of the horizontally-elongated insulator structures are below a top of the conductor tier.

Allowable Subject Matter
Claims 23-33 and 35-45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicants' replies and examiner amendment above make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828